DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 1/21/2022, 9/16/2021, 7/09/2021, 6/22/2020 have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “… a deflection unit configured … to scan the object…” However, “the object” lacks proper antecedent basis.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: claim 18 depends on claim 1.  Claim 18 recites “the mobile apparatus” yet claim 1 does not contain any recitation to “mobile apparatus.” Since a “mobile apparatus” was first recited in claim 15, claim 18 will be treated as if it depends on claim 15 for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2020/0363509 A1 to Sato et al. (hereinafter “Sato”).
	Regarding claim 1, Sato discloses an optical apparatus comprising a deflection unit (7 in Fig. 4) configured to deflect an illumination light flux from a light source (2 in Fig. 4) to scan an object (100 in Fig. 4), and configured to deflect a reflected light flux from the object (100 in Fig. 4); a guiding unit (4 in Fig. 4) configured to guide the illumination light flux from the light source (2 in Fig. 4) toward the deflection unit, and configured to guide the reflected light flux from the deflection unit toward a light receiving element (10 in Fig. 4); and a first optical system (8 in Fig. 4) configured to guide the illumination light flux from the deflection unit toward the object (100 in Fig. 4), and configured to guide the reflected light flux from the object toward the deflection unit (7 in Fig. 4), wherein the deflection unit is arranged so that an optical path of a principal ray of the illumination light flux at a center angle of view in a scanning range of the deflection unit (i.e. when the illumination light is in a particular wavelength range as indicated by the dotted lines in in Fig. 4) is prevented from coinciding with an optical axis of the first optical system (8 in Fig. 4- the optical axis coincides with the solid line beam as shown in Fig. 4). 
	Regarding claim 2, Sato discloses an optical apparatus wherein the deflection unit has a deflection surface on which an incident point of the illumination light flux and the optical axis are spaced apart from each other (Fig. 4 clearly shows the incident surface of the deflection unit 7 being offset from the axis of the light flux due to the wavelength variation).
	Regarding claim 5, Sato discloses an optical element (3 in Fig. 4) configured to convert the illumination light flux from the light source into a parallel light flux.
	Regarding claim 10, Sato discloses the light receiving element being arranged so that a center position of a light receiving surface (10 in Fig. 4) and the optical axis of the optical apparatus are prevented from coinciding with each other (clearly shown in Fig. 4, as the optical axis of the light source 2 does not coincide with the light receiving surface of the light receiving element 4).
	Regarding claim 11, Sato discloses that the guiding unit includes an element configured to transmit and reflect a light flux (4 in Fig. 4).
	Regarding claim 12, Sato discloses that the guiding unit (4 in Fig. 4) is configured to allow the illumination light flux from the light source to travel toward the deflection unit, and is configured to reflect the reflected light flux from the deflection unit toward the light receiving element (Fig. 4).
	Regarding claim 13, Sato discloses that the first optical system includes a plurality of optical elements (clearly shown in Fig. 4), each having a refractive power and has no refractive power as a whole system (paragraph [0032]- Sato states that the optical system merely projects the light beams. As such, the system does not impart any optical power).
	Regarding claim 14, Sato teaches that the disclosed optical apparatus is used for measuring a distance to an object based on a round-trip time for a reflected light beam (paragraph [0002]-[0004]). As such, “a control unit configured to acquire information on a distance of the object based on an output of the light receiving element” is inherently present in the invention of Sato.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4, 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
	Regarding claim 3, Sato discloses an optical apparatus according to claim 1 as already discussed above. Also, Sato discloses that the deflection unit (7 in Fig. 4) has a deflection surface that is placed at an input position of the first optical system (8 in Fig. 4). However, Sato does not explicitly disclose the use of an “entrance pupil” with the first optical system in the manner claimed in the present application. On the other hand, the use of an entrance pupil is well known and common in the optical system art. An entrance pupil is well known to be advantageous and desirable because it prevents stray light beams from entering the optical system and decreases coupling errors. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Sato to have the deflection surface placed at the entrance pupil of the optical system, in the manner claimed in the present application.
	Regarding claim 4, Sato discloses an optical apparatus according to claim 1 as already discussed above. Although Sato discloses the use of a guiding unit in the manner claimed in claim 1, it does not explicitly disclose that the guiding unit is a perforated mirror as claimed in claim 4. However, the use of a perforated mirror as a beam splitter is well known and common in the art. Such perforated mirrors are advantageously used in the art because they provide simple and cost-effective means for splitting a light beam path with low transmission loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Sato to have a perforated mirror in the manner claimed in the present application.
	Regarding claim 6, Sato discloses an optical apparatus according to claim 1 as already discussed above. Although Sato discloses the use of a plurality of lenses as shown in Fig. 4, it does not explicitly disclose the use of a second optical system in the manner claimed in the present application. On the other hand, the use of an additional optical system to decrease or increase the diameter of an optical beam flux is well known and common in the art. A second optical system would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for greater control over the light beam diameter, allowing for a shorter optical path and a more compact optical device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Sato to have a second optical system in the manner claimed in the present application. 
	Regarding claim 19, Sato discloses an optical apparatus according to claim 1 as already discussed above. However, it does not explicitly disclose that the first optical system is configured to increase a diameter of the illumination light flux and decrease a diameter of the reflected light flux in the manner claimed. On the other hand, such light beam diameter control is well known and common in the art. Increasing the light flux diameter toward the object (and decreasing the reflected light beam flux diameter) would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for increased light detection area over greater surface area of the object. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Sato to have a first optical system configured to increase a diameter of the illumination light flux and decrease a diameter of the reflected light flux in the manner claimed.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent Application Publication US 2017/0299721 A1 to Eichenholz et al. (hereinafter “Eichenholz”).
	Regarding claim 15, Sato discloses an optical apparatus according to claim 1 as already discussed above. Although Sato discloses the use of its optical apparatus in a distance sensing usage case, it does not explicitly disclose the use of a determining unit configured to determine a possibility of a collision between a mobile apparatus (such as a car) and the detected object in the manner claimed. On the other hand, such use of a determining unit is known in the art, as taught by Eichenholz. Eichenholz discloses a lidar system similar to that disclosed by Sato, to be used in a car along with a determining unit (implicitly disclosed) as a part of an advanced driver assistance system that determines a collision possibility based on measured distance (paragraph [0067]). Such use of a determining unit would have been readily recognized as advantageous and desirable in the art because it allows for an advanced driver assistance vehicle with accurate distance sensing. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Sato to have a determining unit in the manner claimed in the present application.
	Regarding claim 16, Eichenholz teaches the use of a braking system that applies the braking power based on the sensed distance (paragraph [0067]). As such, the claimed limitations are obvious over Sato in view of Eichenholz as already discussed above.
	Regarding claim 17, Eichenholz teaches the use of an alert system giving the driver alerts based on the sensed distance (paragraph [0067]). As such, the claimed limitations are obvious over Sato in view of Eichenholz as already discussed above.
	Regarding claim 18, Eichenholz teaches the mobile apparatus being movable (i.e. car in drive) while holding the distance measuring optical apparatus (paragraph [0067]). As such, the claimed limitations are obvious over Sato in view of Eichenholz as already discussed above.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an optical apparatus comprising a deflection unit, a guiding unit, an optical system, wherein the deflection unit is arranged so that an optical path of the principal ray of the illumination light flux at a center angle of view in a scanning range is prevented from coinciding with the optical axis of the optical system, is known in the art.
	However, none of the prior art fairly teaches or suggests such an optical system further comprising, inter alia, a first imaging optical system configured to collect the reflected light flux from the deflection unit, and a stop configured to limit the diameter of the reflected light flux from the first imaging optical system, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874